In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00386-CR
     ___________________________

  MICHAEL OSHEA WHITE, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1451976R


  Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Birdwell
                          MEMORANDUM OPINION

      Michael Oshea White, proceeding pro se, filed a notice of appeal from the trial

court’s alleged denial of his “Motion for Court Records for [Habeas] Corpus

Proceedings.”1 We sent White a letter expressing our concern that we do not have

jurisdiction because the trial court has not entered any appealable orders. We

informed him that unless he filed a response showing grounds for continuing the

appeal, we would dismiss it. See Tex. R. App. P. 44.3. Although we granted several

extensions of time for White to respond to our letter, he did not.

      In a criminal appeal, we generally have jurisdiction only upon a final judgment

of conviction. See Tex. Code Crim. Proc. Ann. art. 44.02; McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). The trial court has not signed a final

judgment of conviction or another order from which White may appeal. We therefore

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); McKown, 915
S.W.2d at 161.



                                                      /s/ Wade Birdwell
                                                      Wade Birdwell
                                                      Justice

      1
        In this motion, White asked the trial court to permit him to review transcripts
relating to a conviction from which he was seeking postconviction relief. In 2017, we
affirmed White’s convictions for two counts of aggravated sexual assault and for one
count of aggravated assault on a family member. White v. State, No. 02-16-00207-CR,
2017 WL 2289096, at *5 (Tex. App.—Fort Worth May 25, 2017, pet. ref’d) (mem. op.,
not designated for publication). We have not received an order denying White’s
motion to review the transcripts.

                                           2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 14, 2019




                               3